Citation Nr: 1805191	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  09-16 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of head trauma, to include as secondary to the service-connected residuals of a left knee injury, status post partial medial meniscectomy.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a left knee injury, status post partial medial meniscectomy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

The Veteran and J.P.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1983 to March 1988.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Roanoke, Virginia. 

In September 2015, the Board remanded the Veteran's appeal to afford her with a Board hearing.  In February 2016, the Veteran testified at a Board hearing before the undersigned.  A transcript of the proceedings has been associated with the record. 

In May 2016, the Board remanded the appeal for additional evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2016, the Board remanded the appeal to provide the Veteran with notice regarding secondary service connection, an examination to determine the nature and etiology of her claimed residuals of head trauma, and an examination to determine the current severity of her service-connected left knee disability.  The record indicates that the Veteran failed to appear for her examinations in August 2017.  However, the record also contains returned mail that was received by VA in December 2017.  The record casts doubt on whether the Veteran actually received the appropriate notice as she moved while the case was remanded to the AOJ.  Based on the forgoing, the Board finds that a remand is necessary to resend the Veteran appropriate notice and to schedule her for the necessary VA examinations.  

Additionally, since the case was last before the Board, the United States Court of Appeals for Veterans Claims (Court) provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in January 2013 and prior examinations do not adequately address this recent case law.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the increase rating claim for the left knee can be addressed on the merits.  Id.

Lastly, the claim for a TDIU is inextricably intertwined with the claims being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.

Accordingly, the case is REMANDED for the following actions:

1.  Update the Veteran's current mailing address.

2.  Provide the Veteran with notice appropriate for a claim for service connection on a secondary basis for her stroke residuals claim.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed residuals of her head injury.  The VA examiner should be granted full access to the Veteran's VBMS record.

Thereafter, the examiner must address the following:

a. The VA examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's residuals of head injury, including stroke and memory loss, were incurred in (is due to disease or injury) service, to include the head trauma sustained in 1987?

b. If the VA examiner finds that it is not at least as likely as not that the Veteran's head injury, including stroke and memory loss, were incurred in active service, then he or she is asked to opine whether it is at least as likely as not that the Veteran's head injury, including stroke and memory loss, were (a) caused by or (b) aggravated by the (permanently worsened beyond its natural progress) anti-inflammatory medication taken for the service-connected left knee disability?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to ascertain the severity of the service-connected residuals of a left knee injury, status post partial medial meniscectomy, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide, to the extent possible, a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the left knee since 2008, based on the findings that are otherwise available.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected left knee disability is worse than shown on some prior examinations.  The examiner should provide, to the extent possible, a retrospective medical opinion with respect to the severity of the Veteran's service-connected left knee disability since the Veteran underwent a VA knee examination in September 2008, based on the findings that are otherwise available.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the left knee.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide, to the extent possible, a retrospective medical opinion addressing the functional impairment of the left knee since 2008, based on the findings that are otherwise available.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  After completing the development above, readjudicate the claims on appeal in light of all additional evidence received.  If any of the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




